DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
 
Claims 2, 4-8, 12-13, 15, 17-21, 25-26, 30-35, 37-38, and 41-48 have been cancelled.  Claims 53-58 have been newly added.

Claims 1, 3, 9-11, 14, 16, 22-24, 27-29, 49-50, and 55 are allowable.

Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 39-40, 51-54, and 56-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 36 as amended is directed to a method of treating cancer comprising administering to a subject with cancer a pharmaceutically effective amount of a polypeptide comprising at least one VHH domain that binds CLEC 12a, and wherein at least one VHH domain that binds
CLEC12a comprises a CDR1 comprising the amino acid sequence of SEQ ID NO: 32; a CDR2
comprising the amino acid sequence of SEQ ID NO: 33: and a CDR3 comprising the amino acid
sequence of SEQ ID NO: 34 or 5, and is at least 90% identical to the amino acid sequence of
SEQ ID NO: 26 or 94, wherein the cancer is selected from chronic lymphocytic leukemia (CLL); acute lymphoblastic leukemia (ALL); acute myeloid leukemia (AML); Hairy cell leukemia; and chronic myeloblastic leukemia.
New claim 56 is directed to a method of treating cancer comprising administering to a subject with cancer a pharmaceutically effective amount of the immunoconjugate of claim 55, wherein the cancer is selected from chronic lymphocytic leukemia (CLL); acute lymphoblastic leukemia (ALL); acute myeloid leukemia (AML); Hairy cell leukemia; and chronic myeloblastic leukemia.
Claims 36 and 56 recite administering a “pharmaceutically effective amount” but do not recite any particular therapeutic effect that must occur as a result of treatment.  Paragraph [0066] of the specification defines “treatment” to be an approach for obtaining beneficial or desired clinical results.  Beneficial or desired clinical results are disclosed as including, but not limited to, any one or more of: alleviation of one or more symptoms, diminishment of extent of disease, preventing or delaying spread (i.e. metastasis), preventing or delaying recurrence of disease, delay or slowing of disease progression, amelioration of the disease state, inhibiting the disease or progression of the disease, inhibiting or slowing the disease or its progression, arresting its development, and remission (whether partial or total).  Also encompassed by “treatment” is a reduction of pathological consequence of a proliferative disease.  In the absence of a particular therapeutic effect being recited in the claims, all of these therapeutic effects must be enabled due to the definition of “treatment” in the specification.  It is not sufficient to argue that one of the effects is enabled.  The claims are not limited to any particular therapeutic effect and none of the therapeutic effects encompassed by the claims have been established.
The instant specification demonstrates binding of VHH to CLEC12a (i.e. CLL-1).  However, is no disclosure or exemplification that the claimed VHH polypeptides have any anti-leukemic effect or any other therapeutic effect.  Ma et al. discloses that CLL-1 would have been a known target for cancers such as AML.  Ma et al. discloses that different anti-CLL-1 antibodies provided variable results in appropriate experimental systems.  Some had an effect and some did not.  The differences in outcome were attributed to differences in the anti-CLL-1 antibodies.  See at least left column of page 5.  At least for example, it is unknown from the instant specification whether or not the particularly claimed anti-CLEC12a VHH antibodies of claim 1 inhibit proliferation of any cancer cell that expresses CLL-1.  In the absence of this information, one of ordinary skill in the art would have had reason to doubt whether any or all therapeutic effects within the scope of the claims would have been achieved. 
It is noted that claim 1 requires that each VHH domain has a CDR1, a FR2, a CDR2, a FR3, and a CDR3 in that order; however, the VHH domains that were tested for binding in the specification were VHH-Fc fusions (i.e. included the complete FR4 and an Fc domain).  The most limited embodiment of claim 1 (i.e. a single VHH completely lacking the FR4 and Fc domains) was not tested for binding.   As discussed in previous Office actions, paragraph [0028] of the specification indicates that a VHH may be truncated at the C-terminus such that it comprises only a partial FR4 or completely lacks the FR4 framework region, so long as the VHH substantially maintains antigen binding and specificity.  There is no disclosure or evidence in the specification as to whether or not the FR4 framework region is needed for antigen binding and specificity with respect to the VHH domain of claim 1.  It is unclear whether administering the truncated antibodies encompassed by claims 36, 39-40, 51-54, and 56-58 and 51 would have any therapeutic effect defined by the specification with respect to chronic lymphocytic leukemia (CLL); acute lymphoblastic leukemia (ALL); acute myeloid leukemia (AML); Hairy cell leukemia; and chronic myeloblastic leukemia.

Applicant has not provided any argument or evidence as to why the particularly claimed polypeptides comprising at least one VHH domain that binds CLEC12a with the recited sequences in claim 36 or immunoconjugates thereof (claim 56) would have been expected to have any or all of the biological effects embraced by the specification definitions of “treatment” in subjects with chronic lymphocytic leukemia (CLL); acute lymphoblastic leukemia (ALL); acute myeloid leukemia (AML); Hairy cell leukemia; and chronic myeloblastic leukemia, particularly in view of the unpredictability and lack of knowledge in this art as documented by Ma et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/mpa